         Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 1 of 16




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO




    F.V. and DANI MARTIN,
                                                     Case No. 1:17-CV-00170-CWD

                        Plaintiffs,


           v.                                        MEMORANDUM DECISION AND
                                                     ORDER (DKT. 46)
    DAVID JEPPESEN, 1 in his official
    capacity as Director of the Idaho
    Department of Health and Welfare;
    ELKE SHAW-TULLOCH, in her official
    capacity as Administrator of the Division
    of Public Health for the Idaho
    Department of Health and Welfare; and
    JAMES AYDELOTTE, in his official
    capacity as State Registrar and Chief of
    the Bureau of Vital Records and Health
    Statistics,

                        Defendants.


                                      INTRODUCTION

        Before the Court is a motion filed by Plaintiffs seeking clarification of the Court’s

March 5, 2018 Order. (Dkt. 46.) The parties submitted briefing and the Court heard


1
  David Jeppesen is now the Director of the Idaho Department of Health and Welfare. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, David Jeppesen is substituted for Russell
Barron as a defendant in this suit.



MEMORANDUM DECISION AND ORDER - 1
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 2 of 16




argument on the motion on May 19, 2020. (Dkt. 46, 53, 54, 56.) After carefully

considering the submissions, arguments, and the entire record, the Court will grant in part

and deny in part the motion to clarify as explained more fully below.

                                       BACKGROUND

       Prior to April 6, 2018, transgender individuals born in Idaho could not obtain an

amended birth certificate with the listed sex matching their gender identity. 2 The Idaho

Department of Health and Welfare (IDHW) interpreted state law to bar changes to the

listed sex on a birth certificate unless an applicant could show there was an error of

identification at birth. Based on that interpretation, the IDHW categorically and

automatically denied applications to change the listed sex for any other reason.

       Plaintiffs, two transgender women born in Idaho, brought this action under 42

U.S.C. § 1983, on behalf of themselves and others similarly situated, challenging whether

IDHW’s categorical rejection of such applications violated the Equal Protection and Due

Process clauses of the Fourteenth Amendment to the Constitution of the United States,

and impermissibly compelled speech in violation of the First Amendment. (Dkt. 1.)

Defendants admitted, both in their filings and in open court, that the categorical denial of

applications from transgender people to amend their birth certificates to change the sex

designation to match their gender identity, violated the Equal Protection Clause. (Dkt. 39

at 2-3, 11 n. 9.) Defendants also conceded, that IDHW’s ban failed minimum scrutiny

review, because “a prohibition against changing the sex designation on the birth


2
  At that time, Idaho was one of only four remaining states that did not permit transgender
individuals to change the sex listed on their birth certificates. (Dkt. 39 at 6 n. 4.)

MEMORANDUM DECISION AND ORDER - 2
          Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 3 of 16




certificate of a transgender individual who has undergone clinically appropriate treatment

to permanently change his or her sex” bears no rational relationship to a conceivable

government interest. (Dkt. 23 at ¶ 5); (Dkt. 39 at 2-3, 11 n. 9.)

         On summary judgment, the Court found the categorical and automatic denial of

applications submitted by transgender people to change the sex listed on their birth

certificates was unconstitutional under the Equal Protection Clause of the Fourteenth

Amendment. (Dkt. 39.) 3 The Court further found that any constitutionally sound policy or

practice must withstand heightened scrutiny review to fall within the contours of equal

protection law, and that any reissued birth certificate must not include the revision history

as to sex or name. (Dkt. 39.)

         The Court’s March 5, 2018 Order permanently enjoined “the IDHW Defendants

and their officers, employees, and agents from practicing or enforcing the policy of

automatically rejecting applications from transgender people to change the sex listed on

their birth certificates.” (Dkt. 39.) The Court further ordered:

         IDHW Defendants and their officers, employees, and agents must begin
         accepting applications made by transgender people to change the sex listed
         on their birth certificates on or before April 6, 2018; such applications
         must be reviewed and considered through a constitutionally-sound approval
         process; upon approval, any reissued birth certificate must not include
         record of amendment to the listed sex; and where a concurrent application
         for a name change is submitted by a transgender individual, any reissued
         birth certificate must not include record of the name change.




3
    The Court did not address Plaintiffs’ Due Process or First Amendment claims. (Dkt. 39 at 3-4.)

MEMORANDUM DECISION AND ORDER - 3
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 4 of 16




(Dkt. 39.) In accordance with the Order, the Board of Health and Welfare revised Idaho

Administrative Procedure Act (IDAPA) 16.02.08.201, effective April 6, 2018, to require

the IDHW Registrar to issue an amended birth certificate upon submission of a

“declaration that the registrant’s indicator of sex on the Idaho certificate of live birth does

not match the registrant’s gender identity.” (Dkt. 42.) The parties stipulated to and the

Court entered Judgment in favor of Plaintiffs, on April 20, 2018. (Dkt. 42, 43.)

Defendants did not file an appeal. The IDHW has implemented the revised rule, IDAPA

16.02.08.201, since April 6, 2018, without any apparent trouble or cause for provocation.

       On March 18, 2020, however, the Idaho Legislature passed, and on March 30,

2020, the Idaho Governor signed into law, House Bill 509 (HB 509) which provides that

the sex listed on a birth certificate can be amended in only one of two ways: 1) by filing a

notarized affidavit within one year of the filing of the certificate, signed by the requisite

persons, declaring the information contained on the certificate “incorrectly represents a

material fact at the time of birth,” and 2) after one year, a party may challenge the

qualitative statistics and material facts on the certificate “in court only on the basis of

fraud, duress, or material mistake of fact.” HB 509 § 2 (to be codified at Idaho Code §

39-245A(4)). 4 The statute becomes effective July 1, 2020.




4
  The timing and circumstances surrounding HB 509’s enactment are notable. HB 509 was
passed and signed into law in the waning days of the 2020 second regular legislative session and
just days after the Governor had declared Idaho to be in a state of emergency due to the
unprecedented impact of the 2019 novel coronavirus (COVID-19). Also of note, another bill,
House Bill 500 banning transgender females from participating in women’s sports at publicly
sponsored schools, was approved and signed at the same time as HB 509.

MEMORANDUM DECISION AND ORDER - 4
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 5 of 16




       On April 16, 2020, Plaintiffs filed the motion presently before the Court, asking

for clarification that the March 5, 2018 Order bars any enforcement of HB 509’s

prohibition against gender marker corrections sought by transgender people to match

their gender identity and continues to require IDHW to accept applications for such

corrections. (Dkt. 46.) Plaintiffs argue HB 509’s process for amending the sex listed on a

birth certificate reinstates and mandates the categorical denial of transgender individuals’

applications, which the Court found to be unconstitutional and enjoined. (Dkt. 46, 54.)

                               STANDARD OF REVIEW

       “A district court has discretion to clarify the scope of an injunction.” Smagin v.

Yegiazryan, No. 2:14-CV-09764-RGK-PLA, 2020 WL 1652347, at *3 (C.D. Cal. April

1, 2020). The Supreme Court has long recognized that, “when questions arise as to the

interpretation or application of an injunction order, a party should seek clarification or

modification from the issuing court, rather than risk disobedience and contempt.”

Institute of Cetacean Research v. Sea Shepherd Conservation Soc’y, No. C11-2043-JLR,

2017 WL 1057644, at *2 (W.D. Wash. March 17, 2017) (quoting Regents of the Univ. of

Cal. v. Atsen, No. 15-cv-1766-BEN (BLM), 2016 WL 4681177, at *1 (S.D. Cal. Sept. 7,

2016) (citing McComb v. Jacksonvilled Paper Co., 336 U.S. 187, 192 (1949); Regal

Knitwear Co. v. Nat’l Labor Relations Bd., 324 U.S. 9, 15 (1945))).

       The court issuing an injunctive order retains jurisdiction to clarify and enforce its

order. See e.g. Institute of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774

F.3d 935, 957 (9th Cir. 2014); Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991);



MEMORANDUM DECISION AND ORDER - 5
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 6 of 16




Shillitani v. United States, 384 U.S. 364, 370 (1966) (“There can be no question that

courts have inherent power to enforce compliance with their lawful orders through civil

contempt.”).

                                       DISCUSSION

       On this motion, Plaintiffs ask the Court to clarify that enforcement of HB 509

violates the permanent Injunction forbidding a categorical ban on transgender

individuals’ applications to change the gender marker on their birth certificates to match

their gender identity and mandating IDHW to accept such applications. (Dkt. 46.)

Defendants oppose the motion, arguing Plaintiffs lack standing and there is no ripe case

or controversy before the Court. (Dkt. 53.) Defendants contend the Injunction applies

only to the policy in effect at the time the Court issued the Injunction, and it should not

be expanded to apply to HB 509. Further, Defendants argue HB 509 is entitled to a

presumption of constitutionality which cannot be rebutted until a ripe case is brought by

parties with proper standing to challenge the statute. The Court will address first the

jurisdictional arguments and next discuss the merits of the motion.

1.     Standing

       “[S]tanding consists of three elements. The plaintiff must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and

(3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins,

136 S.Ct. 1540, 1547 (2016). “A party that obtains a judgment in its favor acquires a

judicially cognizable interest in ensuring compliance with that judgment. Having



MEMORANDUM DECISION AND ORDER - 6
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 7 of 16




obtained a final judgment granting relief on [their] claims, [plaintiffs have] standing to

seek its vindication.” Salazar v. Buono, 559 U.S. 700, 712 (2010).

       Defendants argue the Plaintiffs are without standing, because their injury resulting

from IDHW’s 2018 policy has been remedied and no injury has been suffered by

Plaintiffs, or any Idahoan, from HB 509 which is not effective until July 1, 2020. (Dkt.

53 at 8.) The Court disagrees.

       Plaintiffs have standing to seek clarification of and ensure compliance by IDHW

with the Injunction and the Judgment entered in their favor. Salazar, 559 U.S. at 712. The

Defendants’ arguments do not pertain to standing but, rather, go to the merits of the

motion to clarify itself, which the Court will address below. Id. at 713.

2.     Ripeness

       Ripeness is a question of timing, designed to prevent courts from “entangling

themselves in abstract disagreements” by avoiding premature adjudication of matters not

yet ready for judicial intervention. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1122 (9th

Cir. 2009) (quoting Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138

(9th Cir. 2000)). The Court’s “role is neither to issue advisory opinions nor to declare

rights in hypothetical cases, but to adjudicate live cases or controversies consistent with

the powers granted the judiciary in Article III of the Constitution.” Id. A court ordinarily

ought not resolve issues “involv[ing] ‘contingent future events that may not occur as

anticipated, or indeed may not occur at all.’” Thomas v. Union Carbide Agric. Prods.

Co., 473 U.S. 568, 580–81 (1985) (quoting 13A C. Wright, A. Miller, & E. Cooper,



MEMORANDUM DECISION AND ORDER - 7
          Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 8 of 16




Federal Practice and Procedure § 3532 (1984)). Instead, a dispute is sufficiently mature

for judicial intervention where the party’s injury is “real and concrete rather than

speculative and hypothetical.” Stormans, 586 F.3d at 1122 (quoting Thomas, 220 F.3d at

1139).

         The parties agree that clarifying the scope of the Injunction is ripe and properly

before the Court. (Dkt. 53 at 8) (“Defendants agree that the Court has discretion to clarify

the scope of its injunction.”); (Dkt. 54 at 1) (Plaintiffs’ reply, stating “the only relief

sought here is clarification of the scope of this Court’s order.”). The parties disagree,

however, on whether questions concerning HB 509 are ripe.

         For the reasons discussed below, the Court finds clarification of the Injunction is

ripe and the motion will be granted in that regard. The apparent questions concerning the

constitutional validity and enforcement of HB 509, however, are not ripe and the motion

will be denied in that respect.

3.       Clarifying the Scope of the Injunction

         The scope of an injunction is discerned from the language of the injunction itself,

as well as from the objective of the relief granted therein. Parties are expected to comply

with both the letter and the spirit of a court’s order. See, e.g., McComb, 336 U.S. at 191-

93; Inst. of Cetacean Research, 774 F.3d at 949 (“In deciding whether an injunction has

been violated it is proper to observe the objects for which the relief was granted and to

find a breach of the decree in a violation of the spirit of the injunction, even though its

strict letter may not have been disregarded.”); United States v. Armour & Co., 402 U.S.



MEMORANDUM DECISION AND ORDER - 8
        Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 9 of 16




673, 682 (1971) (“[T]he scope of a consent decree must be discerned within its four

corners, and not by reference to what might satisfy the purposes of one of the parties to

it.”). In considering the motion before it, the Court has reviewed the language of the

Order and Judgment, the relief granted, and the objective of that relief, and finds as

follows.

       A.     The Language of the Injunction

       The March 5, 2018 Order states:

       1)     The Court PERMANENTLY ENJOINS the IDHW Defendants and
              their officers, employees, and agents from practicing or enforcing
              the policy of automatically rejecting applications from transgender
              people to change the sex listed on their birth certificates.

      2)      IDHW Defendants and their officers, employees, and agents must
              begin accepting applications made by transgender people to change
              the sex listed on their birth certificates on or before April 6, 2018;
              such applications must be reviewed and considered through a
              constitutionally-sound approval process; upon approval, any reissued
              birth certificate must not include record of amendment to the listed
              sex; and where a concurrent application for a name change is
              submitted by a transgender individual, any reissued birth certificate
              must not include record of the name change.

(Dkt. 39) (emphasis in original). The relevant portion of the corresponding stipulated

Judgment states:

       1)     Judgment is entered in favor of Plaintiffs;

       2)     The policy of automatically rejecting applications from transgender
              people to change the sex listed on their birth certificates violates the
              Equal Protection Clause of the Fourteenth Amendment to the United
              States Constitution;

       3)     Defendants and their officers, employees, and agents are
              permanently enjoined from practicing or enforcing the policy of

MEMORANDUM DECISION AND ORDER - 9
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 10 of 16




              automatically rejecting applications from transgender people to
              change the sex listed on their birth certificates;

       4)     Such applications must be reviewed and considered through a
              constitutionally-sound approval process; upon approval, any reissued
              birth certificate must not include record of amendment to the listed
              sex; and where a concurrent application for a name change is
              submitted by a transgender individual, any reissued birth certificate
              must not include record of the name change;

       5)     On March 20, 2018, the Board of Health and Welfare convened a
              special session where it considered and approved revisions to
              IDAPA 16.02.08.201 through a temporary and proposed rule
              (“Rule”), Dkt. 42-1. The Rule requires the Registrar to issue an
              amended birth certificate upon submission of, inter alia, “[a]
              declaration that the registrant’s indicator of sex on the Idaho
              certificate of live birth does not match the registrant’s gender
              identity.” The Rule went into effect on April 6, 2018, and
              Defendants have implemented it through a form and instructions,
              Dkt. 42-2;

       6)     The Rule complies with the Court’s holding that “there is no rational
              basis for denying transgender individuals birth certificates that
              reflect their gender identity” and with the Court’s instruction that
              any rule remedying the constitutional violation found must
              “withstand heightened scrutiny review” and must avoid imposing
              burdens lacking constitutionally-appropriate justification, Dkt. 39 at
              18, 25….

(Dkt. 43.)

       B.     The Scope of the Injunction

       Under the express language quoted above, Defendants and their officers,

employees, and agents are permanently enjoined from automatically rejecting

applications from transgender people to change the sex listed on their birth certificates.

(Dkt. 39, 43.) The Injunction’s clear objective is to permanently ban the IDHW from

categorically denying such applications. The unconstitutional, categorical rejection of


MEMORANDUM DECISION AND ORDER - 10
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 11 of 16




applications from transgender individuals is the harm the Injunction was entered to

remedy.

       Defendants argue the Injunction is limited to the policy in place in 2018 and,

further, that the Injunction does not apply to HB 509 because the new statutory section

supersedes the current rule being applied by the IDHW. (Dkt. 53); (Oral Argument at

55:30-42, F.V. v. Jeppesen et al., No. 1:17-CV-00170-CWD (May 19, 2020) (Defendants

argue IDAPA 16.02.08.201.06 expires on its own terms on July 1, 2020, when HB 509

takes effect.). However, the Court finds both arguments are unavailing in light of the

unequivocal language and objective of the Injunction.

       The Injunction is not constrained to any particular policy, rule, or statute as

Defendants argue. The plain terms and clear objective of the Injunction permanently

prohibit IDHW from implementing or enforcing any policy, rule, or the like that

automatically rejects applications from transgender people to change the sex listed on

their birth certificates. (Dkt. 39, 43.) Nothing in the language or purpose of the

Injunction, or in the Court’s discussion of the facts and circumstances as they existed in

2018, limit the Injunction to any particular policy, rule, practice, regulation, or statute as

Defendants argue here. (Dkt. 39, 43.)

       To clarify, the Injunction prohibits IDHW from categorically denying applications

from transgender people to change the sex listed on their birth certificates and requires

IDHW to review and consider such applications through a meaningful and

constitutionally-sound approval process irrespective of any policy, rule, or statute. The



MEMORANDUM DECISION AND ORDER - 11
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 12 of 16




Injunction is permanent and applies to IDHW’s processing of applications to amend birth

certificates both now and in the future.

       Defendants cannot avoid the Injunction’s permanent prohibition on automatic

denials of transgender individuals’ applications by arguing the new law, HB 509, was not

specifically enjoined by the Court’s March 5, 2018 Order. Cetacean Research, 774 F.3d

at 949 (finding breach of an injunction where the conduct violated the spirit of the

injunction, even if not the strict letter of the injunction). Put another way, HB 509 does

not absolve IDHW from accepting, considering, and processing applications from

individuals, transgender or otherwise, seeking to change the sex listed on their birth

certificate to match their gender identity. To conclude otherwise invites “experimentation

with disobedience of the law.” See McComb, 336 U.S. at 192–93 (The party subject to an

injunction cannot implement a new policy that was not specifically enjoined to avoid

contempt.).

       Plaintiffs request the Court to further conclude that enforcement of HB 509

violates the Injunction, arguing HB 509 reinstates the categorical ban on applications by

transgender individuals to change the gender listed on their birth certificates to conform

to their gender identity. (Dkt. 46, 54.) The only bases allowed by HB 509 to amend the

sex listed on a birth certificate after one year are “fraud, duress, or material mistake of

fact” which, Plaintiffs point out, cannot be proven by a transgender individual given the




MEMORANDUM DECISION AND ORDER - 12
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 13 of 16




statute’s definition of “sex.” 5 Thus, Plaintiffs contend, HB 509 provides no avenue for

transgender individuals to amend the sex listed on their birth certificate to conform to

their gender identity.

       The Court cannot make the determinations Plaintiffs seek at this time. While

serious and formidable questions exist over the constitutionality of HB 509, whether HB

509 can pass constitutional muster is not yet before the Court and not decided here. 6

Likewise, whether enforcement of HB 509 violates the Injunction is not ripe. 7

       IDHW is the agency charged with implementing HB 509. 8 (Oral Argument at

52:06-53:44, F.V. v. Jeppesen et al., No. 1:17-CV-00170-CWD (May 19, 2020)




5
 The stated purpose of HB 509 is to maintain accurate vital records purportedly to protect the
health and safety of the citizens of Idaho and for national security. See HB 509 § 1 (to be
codified at Idaho Code §§ 39-240(2)(a)-(h)) and HB 509 § 2 (to be codified at Idaho Code § 39-
245A(1)). It is difficult to square how the accuracy of vital records is placed in jeopardy by
certain amendments, when the records of such changes are retained by IDHW. It is also hard to
reconcile how some amendments to vital records, e.g., changes to name or paternity, apparently
pose no threat to the accuracy of records. HB 509 did not modify IDHW’s authority to make
certain other birth certificate changes, such as when there is a voluntary acknowledgment of
paternity or nonpaternity. See Idaho Code § 39-250.
6
 For this reason, Defendants’ arguments regarding the presumption of constitutionality and
separation of powers need not be addressed.
7
 It is not lost on the Court that HB 509 was drafted, at least in part, in response to and for the
purpose of circumventing the Order and Judgment in this case. The legislators statements during
discussion of HB 509 speak for themselves. See e.g., (Dkt. 46 at 7-8.) The constitutional validity
of HB 509 is not, however, before the Court or decided at this time.
8
  IDHW is responsible for interpreting the Idaho Vital Statistics Act, Title 39, Chapter 2 of the
Idaho Code, and the Vital Statistics Rules, and for developing temporary and final proposed
rules to carry out its provisions. (Dkt. 39 at 4-6); Idaho Code §§ 39-242, 244. The Idaho Board
of Health and Welfare proposes rules to carry out the provisions related to vital statistics. IDAPA
16.02.08.000. State legislative approval is necessary to enact final proposed rules into law.



MEMORANDUM DECISION AND ORDER - 13
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 14 of 16




(Defendants confirmed that IDHW is only agency with the authority to reissue an

amended birth certificate and that “IDHW will be in a position to develop rules that will

follow [HB 509]” and that “implement the provisions of [HB 509].”). It is not known at

this time, however, how IDHW will interpret and implement HB 509. (Oral Argument at

56:13-57:51, F.V. v. Jeppesen et al., No. 1:17-CV-00170-CWD, May 19, 2020)

(Defendants state it is currently unknown what rules will be adopted to implement HB

509 and that, after July 1, 2020, IDHW will direct a person seeking to change the sex

listed on their birth certificate to match their gender identity to the statute, HB 509, for

the new process to make that change.).

       The Court must refrain from speculating or commenting on the potential legal

ramifications of the hypothetical restrictions and limits the IDHW may or may not place

on the ability of transgender people to apply for and receive approval of applications to

change the sex listed on their birth certificates when it implements HB 509. (Dkt. 39 at

17.) This is not to say transgender individuals must wait until they have been denied

amendments to their birth certificates before raising such challenges to HB 509 or

IDHW’s implementation of HB 509. Only that, at this time, such questions are contingent

on future events that may or may not occur and, therefore, are not ripe for judicial

intervention or interpretation. Thomas, 473 U.S. at 580-81.

       Because such questions may soon become ripe, the Court retains jurisdiction to

clarify, modify, and enforce its Order, Injunction, and Judgment in this case. See One

Wisconsin Inst., Inc. v. Thomsen, 351 F.Supp.3d 1160 (W.D. Wisc. 2019) (the court



MEMORANDUM DECISION AND ORDER - 14
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 15 of 16




retains jurisdiction to enforce its own orders and monitor compliance with its injunction

to the extent the challenged provisions fall within the scope of the injunction issued in

this case); Campaign for Southern Equality v. Bryant, 197 F.Supp.3d 905 (N.D. Miss.

2016) (Courts retain the authority to modify or set aside their injunctive decrees in the

light of a factually or legally significant change in circumstances.).

4.     Conclusion

       The Court clarifies that the plain language and objective of the Order and

Judgment entered in this case permanently enjoin IDHW from infringing on the

constitutional rights of transgender individuals by automatically rejecting applications to

change the sex listed on their birth certificates to match their gender identity. The

Injunction requires IDHW to institute a meaningful and constitutionally-sound process

for accepting, reviewing, and considering applications from transgender individuals to

amend the gender listed on their birth certificates. The Injunction is permanent and

applies now and on July 1, 2020. The Court makes no finding at this time as to whether

HB 509 or the IDHW’s interpretation and implementation of HB 509 violates the

Constitution or the Injunction.

                                          ORDER

       NOW THEREFORE IT IS HEREBY ORDERED that Plaintiffs’ Motion to

Clarify (Dkt. 46) is GRANTED IN PART AND DENIED IN PART as stated herein

and as follows:




MEMORANDUM DECISION AND ORDER - 15
       Case 1:17-cv-00170-CWD Document 58 Filed 06/01/20 Page 16 of 16




       1)      The motion is granted as to Plaintiffs’ request for clarification of the

Court’s Memorandum Decision and Order (Dkt. 39) and Judgment (Dkt. 43). The Court

clarifies that the Order and Judgment (Dkt. 39, 43) permanently:

               a)     enjoin IDHW Defendants and their officers, employees, and agents

from automatically rejecting applications from transgender people to change the sex

listed on their birth certificates; and

               b)     require that IDHW Defendants and their officers, employees, and

agents accept applications made by transgender people to change the sex listed on their

birth certificates; such applications must be reviewed and considered through a

constitutionally-sound approval process; upon approval, any reissued birth certificate

must not include record of amendment to the listed sex; and where a concurrent

application for a name change is submitted by a transgender individual, any reissued birth

certificate must not include record of the name change.

       2)      The motion is denied as to Plaintiffs’ request for a determination that

enforcement of House Bill 509 is barred by the Court’s permanent Injunction.

       IT IS FURTHER ORDERED that the Court retains jurisdiction to clarify, modify,

and enforce the Order, Injunction, and Judgment entered in this case as necessary.

                                                   DATED: June 1, 2020


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 16
